 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     MARCUS VALADEZ,                   ) NO. SACV 17-1787-KS
11                                     )
                 Plaintiff,
12        v.                           )
                                       ) JUDGMENT
13                                     )
     NANCY A. BERRYHILL, Acting        )
14
     Commissioner of Social Security,  )
15                    Defendant.       )
16   _________________________________ )
17
18        Pursuant to the Court’s Memorandum Opinion and Order,
19
20        IT IS ADJUDGED that the decision of the Commissioner of the Social Security
21   Administration is reversed, and the above-captioned action is remanded for further
22   proceedings consistent with the provisions of the Memorandum Opinion and Order.
23
24   DATE: December 20, 2018
25
                                                  __________________________________
26                                                        KAREN L. STEVENSON
27                                                UNITED STATES MAGISTRATE JUDGE

28
